Citation Nr: 1139200	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955. He died in 2006. The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appellant failed to appear for a scheduled Travel Board hearing in July 2011 without explanation. Accordingly, the appellant's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran died in 2006 of respiratory failure. At the time of his death, he was not service connected for any disabilities. 

The RO denied entitlement to service connection for cause of death on the ground that the medical evidence did not show that the Veteran's death was incurred in or caused by military service. 

The Board finds that further development is necessary before the Board can conduct appellate review of the claim on appeal. See 38 C.F.R. § 3.159(c)(4) (2011). 

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a) (2011). 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2011); 38 U.S.C.A. § 1310 (West 2002); see also 38 U.S.C.A. §§ 1110, 1112 (West 2002). A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2011). A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1) (2011). See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Although the RO mailed the Appellant letters dated in April 2007 and September 2007 explaining the evidence and information required to generally substantiate a DIC claim, the letters did not comply with Hupp.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002) are fully satisfied. See also Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

a) Provide the appellant written VCAA notice specific to her claim for entitlement to service connection for the cause of the Veteran's death. This must include the following: 

(i) Notification that the Veteran was not service connected for any disabilities and no service-connected claims are in effect as of the date of Veteran's death; and

(ii) What is required to establish service connection for the cause of the Veteran's death based on conditions for which service connection was not in effect during his lifetime. 

(iii) What is required to establish entitlement to DIC benefits. 

(b) The appellant must further be notified of the evidence that VA will seek to provide and that she is expected to provide. 

(c) Request the appellant to identify all records of VA and non-VA health care providers that she contends may be relevant to her claim for service connection for the cause of the Veteran's death. 

(i) After obtaining any appropriate authorizations for release of medical information, the AMC/RO must obtain records that have not been previously obtained from each health care provider the appellant identifies. 

(ii) The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the AMC/RO. 

2. Thereafter, the AMC/RO must review the claims file and ensure that no other notification or development action, in addition to that directed above, is required. This must include consideration of whether a VA medical opinion is required for a determination on the merits of the claim for service connection for the cause of the Veteran's death. See 38 U.S.C.A. § 5103A(d). If further action is required, the RO must undertake it before further adjudication of the claim. 

3. When the above actions have all be completed, the AMC/RO will readjudicate the issue on appeal.

4. If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010)



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


